Title: From George Washington to Brigadier General Casimir Pulaski, 19 September 1778
From: Washington, George
To: Pulaski, Casimir


          
            sir
            West point Septr 19th 1778
          
          I have been favoured with your Letter of the 15 Inst. by Monsr Segond. I think it will be proper for you to join the Army with your Corps, as there yet remain more than Two months in which the Enemy may operate in the Field; However, you are not to proceed with it till you receive orders from Congress or the Board of War for the purpose. If Congress or the Board of War direct you to join the Army you will proceed to Fredericksburg on the East side of the North River, in the state of New York. I am sir with great esteem & regard Yr Most Obedt servt
          
            Go: Washington
          
          
          p.s. If you are directed by Congress to proceed to the Army, and you hear as you pass through Jersey that the Enemy have landed in that State you will give General Maxwell every assistance you can with your Corps.
          
        